Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US Patent No. 8,620,395). With regard to Claim 1, Kang discloses an electronic device (100), comprising: a casing (111, 112); a main board (133); and at least one fixing member (140, 150) fixing the main board to the casing, having a first end  (Fig. 4) connected to the main board and a second end  (Fig. 4) exposed from the casing, and configured to charge the electronic device or transmit data of the electronic device.
With regard to Claim 2, Kang discloses the at least one fixing member comprising a first connecting member (140) and a second connecting member (150), 
With regard to Claim 3, Kang discloses the first connecting member being configured as a screw, and the second connecting member being configured as a nut.
With regard to Claim 6, Kang discloses a connector (Column 8, Lines 49-61) spaced from and parallel with the at least one fixing member, wherein the connector passes through the casing, and has a first end  (Fig. 4) exposed from the casing and a second end  (Fig. 4) electrically connected to the main board.
With regard to Claim 7, Kang discloses the connector being configured as a pogo pin connector (Column 8, Lines 49-61).
With regard to Claim 8, Kang discloses a middle frame (130), wherein an adhesive layer (Column , Lines 29-34) being provided between the casing and the middle frame and fixedly connects the casing with the middle frame.
With regard to Claim 9, Kang discloses the electronic device being a watch head of a watch, the watch head comprises the middle frame and a back cover, the back cover is fixed to the middle frame, and the casing is the back cover.
With regard to Claim 10, Kang discloses an electronic device (100), comprising: a casing (111, 112); a middle frame (130) connected to the casing by an adhesive layer (Column , Lines 29-34) and defining a receiving cavity with the casing; a main board (133) received in the receiving cavity; and an electrical coupling assembly (140, 150) through which the electronic device is capable of being charged and transmitting data, the electrical coupling assembly comprising: at least one fixing member (140, 150) fixing the main board to the casing, 
With regard to Claim 11, Kang discloses the connector being configured as a pogo pin connector (Column 8, Lines 49-61).
With regard to Claim 12, Kang discloses the middle frame and the casing forming a part of an external structure of the electronic device.
With regard to Claim 13, Kang discloses the at least one fixing member being configured to transmit data of the electronic device, and the at least one connector is configured to charge the electronic device.
With regard to Claim 14, Kang discloses the at least one fixing member comprises a first connecting member (140) and a second connecting member (150), the first connecting member passes through the casing, the second connecting member is fixed to the main board, and the first connecting member cooperates with the second connecting member to fix the main board to the casing.
With regard to Claim 17, Kang discloses a wearable device, comprising: an electronic device (100), comprising: a back cover (112); a middle frame (130) connected to the back cover and defining a receiving cavity (Fig. 4) with the back cover; a main board (133) received in the receiving cavity; and at least one fixing member (140, 150) fixing the main board to the back cover, having a first end  (Fig. 4) connected to the main board and a second end  (Fig. 4) passing through the back cover, and configured to charge the electronic device or transmit data of the electronic device; and a strap connected to the middle frame.

With regard to Claim 19, Kang discloses the at least one fixing member comprising a first connecting member (140) and a second connecting member (150), the first connecting member passes through the back cover, the second connecting member is fixed to the main board, and the first connecting member cooperates with the second connecting member to fix the main board to the back cover.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-5, 15-16 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kang et al. (US Patent No. 8,620,395). Kang discloses substantially the claimed invention except for the first connecting member comprising a first plating, the second connecting member comprises a second plating, a material of the first plating being gold or rhodium ruthenium, and a material of the second plating being gold or rhodium ruthenium.
Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first connecting member comprising a first plating, the second connecting member comprises a second plating, a material of the first plating being gold or rhodium ruthenium, and a material of the second plating being gold or rhodium ruthenium in order to improve the electrical conductivity,  and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses electronic devices, similar to Applicant’s claimed invention, having boards, pogo pins and adhesives.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833